Citation Nr: 0936284	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right knee injury has 
been received.

2.  Entitlement to service connection for residuals of a 
right knee injury. 

3.  Entitlement to service connection for an upper spine 
disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for recurrent right foot strain.   

5.  Entitlement to an effective date earlier than October 24, 
2001, for the award of service connection for recurrent right 
foot strain, to include on the basis of clear and 
unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 
1989.

Claims for service connection for right knee and right foot 
conditions were previously denied by the RO in San Diego, 
California in February 1990.  Although notified of the 
denial, the Veteran didn't appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO in 
Portland, Oregon, inter alia, denied service connection for 
an upper spine condition, as well as the petition to reopen 
claims for service connection for right knee medial 
collateral ligament (MCL) strain and for recurrent right foot 
pain.  In July 2004, the Veteran filed a notice of 
disagreement (NOD) as to these issues.  A statement of the 
case (SOC) was issued in January 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

In an August 2007 rating decision, the RO granted service 
connection for recurrent right foot strain (thereby 
satisfying his appeal as to that issue).  In October 2007, 
the Veteran filed a NOD with the initial  disability rating 
(10 percent) and effective date assigned (October 24, 2001).  
The RO issued a SOC  in April 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2008.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
recurrent right foot strain, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

The Board also notes that in  the August 2007 and subsequent 
supplemental SOCs (SSOCs), the RO addressed the claim for 
service connection for residuals of a right knee injury on 
the merits.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received-and, 
in view of the Board's favorable decision on the request to 
reopen-the Board has characterized that portion of the 
appeal involving the right knee as encompassing the first two 
matters set forth on the title page.  

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  The Veteran had submitted 
additional medical evidence after the last adjudication by 
the RO.  At the hearing, the Veteran submitted a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2008).  

The Board's decision addressing the request to reopen the  
claim for service connection for residuals of a right knee 
injury, and the claim for an earlier effective date for the 
award of  service connection for recurrent right foot strain, 
to include on the basis of CUE, are set forth below.  The 
remaining claims are addressed in the remand following the 
order; these matters are being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that in June 
2009, the Veteran submitted a letter from a private physician 
that indicates the Veteran has a current left knee disability 
secondary to his right foot injury and right knee injury.  As 
the Veteran is service connected for recurrent right foot 
strain, this submission is considered a claim for service 
connection for a left knee disability as secondary to 
service-connected recurrent right foot strain.  It does not 
appear that this claim has yet been addressed by the RO.  As 
such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  In a February 1990 decision, the RO in San Diego denied 
the Veteran's claims for service connection for right knee 
and right foot conditions.  Although the RO notified the 
Veteran of the denial of these claims and of his appellate 
rights in a March 1990 letter, the Veteran did not initiate 
an appeal.

3.  The Veteran has not identified any error of fact or in 
the application of the law that would compel the conclusion 
that the result of the February 1990 RO rating decision would 
have been manifestly different but for the error.

4.  Evidence associated with the claims file since the 
February 1990 denial is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for residuals of a right knee injury, 
and raises a reasonable possibility of substantiating that 
claim.

5.  On October 24, 2001, the Veteran filed a statement which 
was accepted as a new claim for service connection for a 
right foot condition. 

6.  In an August 2007 rating decision, the RO granted service 
connection for recurrent right foot strain and assigned an 
effective date of October 24, 2001 (the date of the request 
to reopen the claim for service connection).

7.  The record contains no statement or communication from 
the Veteran, prior to October 24, 2001, that constitutes an 
earlier, pending claim for service connection for recurrent 
right foot strain.


CONCLUSIONS OF LAW

1.  The RO's February 1990 decision disallowing service 
connection for right knee and right foot conditions is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2008).

2.  As evidence pertinent to the claim for service connection 
for residuals of a right knee injury, received since the RO's 
February 1990 denial, is new and material, the criteria for 
reopening the claim for service connection for residuals of a 
right knee injury are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  

3.  The claim for an effective date earlier than October 24, 
2001 for the award of service connection for recurrent right 
foot strain, to include on the basis of CUE, is without legal 
merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

Regarding the claim for an earlier effective date, the April 
2008 SOC included citation to the provisions of 38 C.F.R. 
§ 3.400 and discussion of the legal authority governing 
effective dates for awards of service connection.  The April 
2008 SOC explained the reasons for the denial of the 
Veteran's request for an earlier effective date in this case.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim 
herein decided, to include during the June 2009 hearing.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there 
was CUE in the prior RO decision, given the parameters of the 
law surrounding CUE claims (as explained in more detail 
below), the duties to notify and assist imposed by the VCAA 
are not applicable to such claims.  See Parker v. Principi, 
15 Vet. App. 407 (2002).


II.  Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for 
service connection for right foot condition in February 1990.  
The evidence then of record consisted of service treatment 
records and a VA examination report.  

The service treatment records showed complaints and treatment 
related to the right knee.  Diagnoses of pes anserinus 
bursitis and MCL sprain were shown.  VA examination in July 
1989 revealed range of motion of the right knee from 0 to 
140 degrees,  with no crepitus, instability, effusion or soft 
tissue swelling of the knee.  There was no pain on patellar 
compression with knee flexion.  The diagnoses listed by the 
examiner included MCL strain of the right knee.  

The basis for the RO's February 1990 denial was that the 
injury to the right knee during service was considered to 
have been acute and transitory and the evidence did not show 
residuals of that injury. 

Although the RO notified the Veteran of the denial of these 
claims and of his appellate rights in a March 1990 letter, 
the Veteran did not initiate an appeal.  See 38 C.F.R. 
§ 20.200 (2008).  The  Board recognizes that in 2009 
statements, the Veteran asserted  that he appealed the 
February 1990 decision.  However, a thorough review of the 
claims file reveals no communication regarding disagreement 
with this decision, as described by the Veteran, during the 
period between the February 1990 decision (and notification 
of the decision) and the instant claim.  Rather, the only 
document in the claims file during that period relates to 
loan guarantee benefits.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling statements submitted by the 
Veteran.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the Veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The 
presumption of regularity in this case is not rebutted, 
because the only evidence to the contrary are the Veteran's 
statements that he filed a notice of disagreement with the 
February rating 1990 decision.

As there is no objective evidence documenting that a valid 
NOD with the RO's February 1990 denial of the claims for 
service connection was timely filed, that decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108;; 38 C.F.R. § 3.156(a) (2008); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
October 2001.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)..

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
RO's February 1990 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since February 
1990 includes records of VA and private treatment.  In June 
2009, a private physician opined that it is more 
likely/probable that without evidence of any other injury, 
the right knee injury the Veteran sustained in service is 
related to his current quadriceps bursitis, tendinitis and 
MCL strain. The Board finds that this medical opinion 
provides a basis for reopening the claim for service 
connection for residuals of a right knee injury.  

At the time of the February 1990 rating decision, there was 
evidence that the Veteran had an injury to the right knee 
during service; however, there was no evidence of any current 
residuals of that injury.  The additionally received 
statement from the private physician reflects that the 
Veteran likely has residuals of his in-service right knee 
injury.  

The Board finds that the evidence is "new" in that it was 
not before agency decisionmakers at the time of the February 
1990 final denial of the claim for service connection, and is 
not duplicative or cumulative of evidence previously of 
record.  Moreover, this evidence is "material" in that it 
addresses current disability and relationship to service.  
Hence, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
residuals of a right knee injury.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of a right knee injury are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

III.  Earlier Effective Date

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a);; 38 C.F.R. § 3.400..  

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for a right 
foot condition in June 1989, and the RO denied the claim in a 
February 1990 rating decision.  Although notified of the 
disallowance and of his appellate rights, the Veteran did not 
initiate an appeal.  As noted  above,  in 2009 statements, 
the Veteran has asserted that he appealed the February 1990 
decision.  However, the only document in the claims file 
between the February 1990 decision (and notification of the 
decision) and the instant claim, relates to loan guarantee 
benefits. As explained above, there simply is not objective 
evidence to document that a notice of disagreement with the 
denial of service connection for any right knee or right foot 
condition is of record.     

The next communication from the Veteran is an October 24, 
2001 statement requesting,  among other things, service 
connection for a right foot condition.  In August 2007, the 
RO granted service connection for recurrent right foot 
strain, effective October 24, 2001.  The award  of benefits 
was not based in part on newly submitted service department 
records and 38 C.F.R. § 3.156(c)(3) is not otherwise 
applicable.

In his October 2004 NOD, the Veteran argued that he is  
entitled to an earlier effective date for benefits, 
specifically, stating that he applied for compensation within 
one year of discharge from active duty and he believed that 
this should be the effective date.  During the June 2009 
hearing, the Veteran reiterated that he thought the effective 
date should be in 1989.  

While the appellant asserts his entitlement an earlier 
effective, considering the record in light of the above-noted 
legal authority, the Board finds that no earlier effective 
date is assignable.

As indicated above, the claim for service connection for 
recurrent right foot strain (then characterized as right foot 
condition) was finally resolved by the RO's February 1990 
disallowance of that claim (and, hence, cannot provide a 
basis for a grant of the benefits ultimately awarded in 
connection with a reopened claim for that benefit).  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.   Given 
the finality of the RO's February 1990 disallowance, an 
effective date prior to that date is legally precluded.

The finality of the February 1990 decision could be vitiated 
by a finding of CUE in that decision.  See Routen v. West, 
142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of 
three exceptions to the rules regarding finality and 
effective dates).  The Board notes that, in a February 2009 
statement, the Veteran asserted that when he was examined in 
1989, the VA examiner did not have medical records and that 
this was clear and unmistakable error.  The Veteran has made 
similar assertions in another February 2009 statement as well 
as in a June 2009 statement.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than simple disagreement on how the facts were weighed 
or evaluated), or the statutory/regulatory provisions extant 
at that time were not correctly applied; (2) the error must 
be "undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  There is a 
presumption of validity to otherwise final decisions, and 
where such decisions are collaterally attacked, as in a CUE 
claim, the presumption is even stronger.  Fugo at 44, citing 
Martin v. Gray, 142 U.S. 236, 12 S. Ct. 186, 35 L. Ed. 997 
(1891); Henderson v. Kibbe, 431 U.S. 145, 97 S. Ct. 1730, 52 
L. Ed. 2d 203 (1977); Sullivan v. Blackburn, 804 F.2d 885 
(5th Cir. 1986).

In this case, the Veteran is not in fact alleging that the 
correct facts, as they were known at the time, were not 
before the adjudicator, but that the correct facts were not 
before the examiner.  This assertion does not really suggest 
an error on the part of the RO or VA adjudicators, but on the 
part of a VA clinician.  As such, it is by definition not 
CUE.  Given the most liberal construction, this assertion is, 
in essence, an allegation that the RO failed to assist the 
Veteran or to properly develop his claim.  Allegations that 
the VA failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous").

The Board also notes that, after the February 1990 decision 
and prior to the October 24, 2001 claim to reopen, there is 
no document indicating an intent by the Veteran to reopen his 
claim for service connection for recurrent right foot strain; 
indeed, the only document of record during that period 
relates to loan guarantee benefits. 

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date earlier than October 
24, 2001 for the award  of service connection for recurrent 
right foot strain  is assignable, the claim for an earlier 
effective date for the grant of service connection must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of a right knee injury has been 
received, to this limited extent, the appeal is granted.

An effective date earlier than October 24, 2001, for award of 
service connectionfor recurrent right foot strain, to include 
on the basis of CUE, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

Initially, the Board notes that the  evidence of record 
indicates that further examination of the upper spine, right 
knee, and right foot is necessary.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in- 
service event, injury, or disease is a low one.  McLendon, 
20 Vet. App. at 83.

As regards the claim involving an upper spine disability, 
service treatment records show that the Veteran complained of 
back pain between the shoulder blades in February 1988.  The 
assessment at that time was muscle spasm.  The Veteran 
contends he injured himself when he slipped in the snow 
carrying a log.  Service treatment records also indicate that 
the Veteran was involved in motor vehicle accidents in 1978 
(pre-service) and 1988 (during service), and that he slipped 
down the steps carrying a ruck sack (during service).  These 
accidents reportedly affected his lumbar spine; however, the 
Veteran contends that the combination of the four accidents 
described above has resulted in a current disability of the 
upper spine.  

In June 2009, a private physician suggested that it is 
probable that the thoracic spine injury sustained in February 
1988 is causing the current upper back pain.  However, he did 
not identify any underlying disability causing the upper back 
pain.  The physician also suggests that the accidents 
described above "probably contributed" to the diagnosis of 
degenerative disc disease of the cervical spine made in June 
2002.  The rationale provided by the physician is somewhat 
unclear and speculative, but does suggest that the Veteran 
has a current upper spine disability as a result of his 
service.  As such, VA examination to obtain a more definitive 
medical opinion on the questions of diagnosis and medical 
nexus is needed to resolve these claims.
Pertinent to the right knee, the Board also notes (as 
indicated above), that, during service the Veteran was 
diagnosed with right knee MCL strain and pes anserinus 
bursitis.  No treatment for the right knee is shown after 
service until April 1996.  At that time, the Veteran reported 
having some knee problems in the military, but nothing 
recent.  In 1996 and 1998, it was noted that the Veteran had 
knee pain after mowing his lawn.  Two medical opinions 
regarding the etiology of current right knee disabilities are 
of record.  In April 2007, a VA examiner diagnosed quadriceps 
tendinitis and opined that this was less likely than not 
related to service as the in-service knee injury was in a 
different location.  In June 2009, after a review of medical 
records and an examination, a private physician stated that 
it is more likely/probable that without evidence of any other 
injury, the right knee injury the Veteran sustained during 
service is related to his current quadriceps bursitis, 
tendinitis and MCL strain because it is in the same area, the 
complaints are consistent and there is no other history of 
injury.  

Further medical examination and opinion is necessary with 
respect to the right knee claim because the evidence of 
record does not adequately address whether the Veteran has a 
current right knee disability that is related to service.  
The private opinion fails to account for the normal findings 
upon examination of the right knee shortly after service in 
1989 and the 7 years after separation with no treatment for 
right knee complaints (including the Veteran's statement in 
April 1996 that he had had knee problems in the military but 
nothing recent).  However, the private opinion also suggests 
that the Veteran may now have a right knee MCL strain, a 
current disability not addressed by the VA examiner.  It is 
also noted that a private right knee X-ray report from May 
1998 noted mild patellofemoral degenerative changes; however, 
a June 2002 right knee X-ray report noted no significant 
degenerative changes.  It does not appear that right knee X-
rays were performed in conjunction with the April 2007 VA 
examination.  It is unclear whether the Veteran does in fact 
have degenerative changes in the right knee, which suggests 
that there could be another current disability that was not 
addressed by the VA examiner. 

Finally, as regards the recurrent right foot strain, the 
Board notes, initially, that the Veteran last underwent VA 
evaluation of this disability in April 2007.  At that time, 
the Veteran reported right foot pain, and denied 
incoordination, instability, falling, catching, locking, 
giving way, stiffness and redness.  He had not had any 
swelling for several years.  During the examination, the 
physician noted the Veteran had a normal gait without a limp 
and could walk on his heels but not on his right tiptoes for 
reasons that were unclear.  Range of motion was full, 
including dorsiflexion on his right foot when sitting.  He 
was not limited by pain, fatigue, weakness or lack of 
endurance.  There was no painful motion, spasm, weakness, 
tenderness, guarding, instability, incoordination, abnormal 
movement, edema, effusion, redness or heat.  He had no 
inflammation and no tenderness or deformity.  The physician's 
impression was right foot strain.   

During the June 2009 hearing, the Veteran reported that his 
foot is essentially a club foot and that he cannot wiggle his 
toes.  He also relayed that his feet are red and swollen 
daily and that his pain is greater.  In June 2009, a private 
physician noted that the Veteran's complaints and the 
physician's examination suggested that there is a possible 
displaced ligament from the 2nd metatarsal, pain on palpation 
of right foot, and "reported tingling, numbness of toes or 
freely wiggle toes."  The Veteran's statements and the 
physician's report indicate a worsening of the right foot 
disability since the April 2007 VA examination.  

To ensure that the record reflects the current severity of 
the Veteran's service-connected recurrent right foot strain, 
the Board finds that a more contemporaneous examination, with 
medical findings fully responsive to the pertinent rating 
criteria, is needed to properly evaluate this disability.  
Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic examination of the upper spine, right knee, and 
right foot by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for a higher initial rating and 
the claims for service connection (as the original claims 
will be adjudicated on the basis of the evidence of record).  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the  scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

The Board further finds that further notification action 
regarding the claim for a higher initial rating is warranted.  
While the Veteran has been sent multiple VCAA notification 
letters as to this issue, and some of these letters have 
explained how disability ratings are determined, the Veteran 
has not specifically been told what the evidence must show to 
substantiate a claim for a higher rating.  Action by the RO 
is required to satisfy the provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).   

Accordingly, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
remaining on appeal.  The notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The letter should inform the Veteran of the information and 
evidence necessary to support  his claim for a higher initial 
rating.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the initial rating claim should include 
consideration of whether "staged" rating of the Veteran's 
disability (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to 
Fenderson is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal that is not 
currently of record.  

The RO's letter should explain how to 
establish entitlement to an initial rating 
in excess of 10 percent for recurrent 
right foot strain.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination of the 
right foot, right knee, and upper spine, 
by an appropriate physician, at a VA 
medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The physician should specifically note all 
current manifestations of the service-
connected recurrent right foot strain and 
describe the frequency and severity of the 
manifestations.  The physician should also 
provide an assessment of whether these 
manifestations are productive of no, 
slight, moderate, moderately severe, or 
severe foot disability. 

With respect to the right knee and upper 
spine, the physician should also clearly 
identify  all current disability(ies) 
affecting each.  Then, with respect to 
each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim).  The RO's adjudication of the 
claim for higher initial rating should 
include consideration of whether "staged" 
rating of the Veteran's right foot 
disability, pursuant to Fenderson (cited 
to above) is appropriate.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


